[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                  ORDER
Having granted the respondent's request for reargument and having reviewed the file and considered the claims made at reargument, the court finds:
(1) It does not believe that the record supports the respondent's claims that the purpose of the hearing was to solely focus on the length of a suspension or that this court was, in any way, limited to the imposition of a suspension as the final discipline to be imposed.
(2) It considered all mitigating as well as aggravating factors as set forth in the ABA standards, although it may not have specifically mentioned each factor in its decision.
(3) Having considered the cases cited by the respondent, the court reaffirms its decision.
Berger, J. CT Page 3993